Case: 4:19-cv-02635-JAR Doc. #: 1-2 Filed: 09/25/19 Page: 1 of 2 PageID #: 22




             EXHIBIT B
DocuSign Envelope ID: C58388D2-6EC8-4F42-801B-C3B5B28BEC83
               Case: 4:19-cv-02635-JAR Doc. #: 1-2 Filed: 09/25/19 Page: 2 of 2 PageID #: 23




                                                    NOTICE OF CONSENT


                             I hereby consent to become a party plaintiff in the overtime lawsuit in

                     which this consent is filed.




                     Signature                                           Date




                     Printed Name
